Citation Nr: 1112601	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-49 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis/fibrosis.

3.  Entitlement to service connection for heroin addiction.


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from November 1969 to December 15, 1971.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

On the VA Form 9, Appeal to the Board of Veterans' Appeals, received by VA in December 2009, the Veteran indicated that he wanted a BVA hearing in Washington, D.C.  A Central Office hearing was scheduled in October 2010.  The Veteran advised that he was incarcerated and unable to attend the hearing but noted that he would consider a hearing via the telephone.  He also advised that he was being transferred to a federal medical prison due to terminal cancer.  The Veteran stated that if for some reason a hearing via the telephone between him and the VA could not be conducted, then proceeding with a decision would be in order.  In February 2011, the Veteran requested that VA expeditiously reach a decision in his case.

In view of the circumstances and the Veteran's unfortunate medical condition, the Board construes the Veteran's request for VA to reach an expeditious decision as a withdrawal of his request for a hearing before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hepatitis C, cirrhosis, and fibrosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's heroin addiction resulted from his voluntary and improper use of drugs.


CONCLUSION OF LAW

Heroin addiction was not, as a matter of law, incurred in or aggravated by service, and a heroin addiction has not been shown to have been proximately due to, the result of, or aggravated by any service-connected disorder.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.301(d), 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board may proceed with the issue on appeal at this time without reviewing the provisions of the VCAA.  The United States Court of Appeals for Veterans Claims has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  That court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).


Service Connection

The Veteran seeks service connection for heroin addiction.  The Veteran reported that he became addicted to heroin in Vietnam and that the enemy was known to be the source of drugs in Vietnam to intentionally cause soldiers to become addicted to drugs.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2010).  

If a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) (2010) by evidence of continuity of symptomatology.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d) (2010).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran's service treatment records indicate that in September 1971 he was returned to his unit for duty and that he had the defect "Improper use of opiates (Heroin)."

Despite in-service findings of improper use of opiates (heroin), Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101- 508, 
§ 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed after October 31, 1990, [as in this case] payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d) (2010).

However, the United States Court of Appeals for the Federal Circuit (Court) has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Court indicated that Veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  The Court further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Thus, the Board is precluded by law to award compensation resulting from a primary substance abuse disorder.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.301(d); Allen, 237, F.3d. 1368 (Fed. Cir. 2001).  Regardless of when the Veteran's substance abuse disorder first began, the Board simply cannot award service connection for any disability that result from a voluntary substance abuse disorder, rather than resulting from a service-connected, non-willful misconduct origin.

In this case, there is no medical evidence suggesting that the Veteran's heroin addiction was involuntary in nature and secondarily resulting from some disorder of non-willful misconduct origin.  In fact, the Veteran has reported that he "fell prey" to the enemy's plan to supply him with heroin with the intention to cause addiction.  Therefore, service connection must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. at 429 (1991).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to service connection for heroin addiction is denied.


REMAND

With respect to the remaining issues on appeal, the Board notes that the Veteran requested that VA obtain on his behalf medical records from the U.S. Bureau of Prisons beginning in 1978 through the present.  In March 2008, the RO mailed their first request to the address obtained from the Veteran.  In response, the Health Services Administrator informed VA,

A request for Bureau records must be made in writing and addressed to the Director, Federal Bureau of Prisons, 320 First Street N.W., Washington, D.C., 20534.  The requester shall clearly mark on the face of the letter and envelope "FREEDOM OF INFORMATION REQUEST" and shall clearly describe the records sought.  In addition, a request for records concerning an inmate or former inmate made by an authorized representative will be treated as a request by the inmate on receipt of the inmate's or former inmate's written authorization.  This authorization must be verified and dated within three months of the date of the request (see 28 C.F.R. § 513.63 for further information).  

It does not appear that VA has requested records as advised by the Health Services Administrator.  Thus, the Board finds that an additional attempt should be made to obtain these records from the source identified above.

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

The Board points out that risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.  In March 2008, the Veteran was requested to provide to VA the risk factors which apply to him and to include dates and describe the circumstances of any incident involving his exposure to any of these risk factors.  In response, in August 2008, the Veteran reported that at the time he had hepatitis in service, he was not an intravenous drug user which came later when he was in Vietnam.  The Veteran also reported that he has never had an organ transplant or a blood transfusion prior to 1992 or hemodialysis.  The Veteran also reported that he has never been at high risk due to sexual liaisons, and that he took no part in any percutaneous activities prior to original infection received while in service and that the only accidental exposure to blood or tainted medical supplies/areas he experience was while in the service.  On an April 2009 VA Form 21-4138, Statement In Support of Claim, the Veteran asked, "Was my hepatitis due to an air gun inoculation ... or an often used needle that carried disease from person to another, or, was it purposely caused by some misfit soldier working on the base hospital?  The Veteran answered, "I don't know, but I do know where and when I caught the hepatitis I have, and that was in the service, in 1970."

In support of his claim, the Veteran has submitted a letter from the Executive Director of the Heartland Chapter of the American Liver Foundation addressed to the Veteran in which the director states, "I passed along your question to a physician, who serves on our Medical Advisory Committee.  This is his response:  

No, they cannot be the same.  Either it was Hepatitis C all long (likely), or he had acute hepatitis B and Hepatitis C in the 70s, got rid of the hepatitis B (happens 99% of time in adults) and still has HCV (this is most likely). ..."  

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed disabilities.  Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or in service or has a disease or symptoms of a disease within a specified period, (3) there is an indication the current disability or symptoms may be associated with service, and (4) there is not sufficient medical evidence to make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, a medical opinion in conjunction with the review of the entire record is warranted to indicate whether or not the Veteran's current hepatitis C is related to his active military service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The Veteran should be provided with the necessary authorization form for release of medical records from the Federal Bureau of Prisons regarding treatment of hepatitis C, cirrhosis, and fibrosis.  The letter from VA should be addressed to the Director, Federal Bureau of Prisons, 320 First Street N.W., Washington, D.C., 20534.  The requester shall clearly mark on the face of the letter and envelope "FREEDOM OF INFORMATION REQUEST" and shall clearly describe the records sought.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran should be requested to again provide to VA the risk factors which apply to him and to include dates and describe the circumstances of any incident involving his exposure to any of these risk factors.  The Board notes that the Veteran has in fact provided to VA the risk factors which do not apply to him.

3.  The claims file must be made available to and reviewed by a hepatologist.  The hepatologist should discuss the etiology and onset dates of the Veteran's hepatitis C, cirrhosis, and fibrosis.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that the in-service diagnosis of hepatitis is in fact hepatitis C.  Specifically, the examiner is also requested to provide an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C was caused by an event, disease, or injury during active service, to include a discussion of each of the Veteran's claimed hepatitis C risk factors.   In addition, the examiner should render opinions as to whether it is at least as likely as not that the Veteran's cirrhosis and fibrosis are due to the Veteran's hepatitis C or to active military service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


